RylaND, Judge,
delivered the opinion of the court.
1. The only question in this case, involves the correctness of the judgment of the court below in discharging O’Eallon, considering him not liable. Let us consider this question. The answer of O’Eallon, which is not excepted to or denied, shows that he was not indebted to the defendants in the attachment. He held in his hands the funds of a corporation, as its treasurer. These funds were not at his disposal, individually ; they were received and receipted for in the name of the corporation; they were paid out only by the orders and directions of the corporation, through the checks of their treasurer, O’Eallon. The corporation was not garnished. In the opinion of this court, O’Eallon was properly discharged.
2. It seems that the corporation owed the defendants nothing ; they had abandoned their contract; they owed their workmen, and the company, fearing that their workmen might do some injury or damage to the property belonging to the company, resolved to give to the defendants in the attachment suit, money enough to pay their hands for the work, in order that *279the bands might be satisfied, and not injure the property o£ the company, on account of what they might consider bad treatment of the defendants to them in not paying for their labor. This sum was a mere donation on the part of the company, prompted in self-preservation. It was made for the benefit of the workmen. This money was paid to the defendants through the check of the treasurer. There are no grounds on which, as appears by the answer, this process of garnishment can be maintained against O’Eallon.
The judgment of the court below must be affirmed, and, with the concurrence of the other judges, is affirmed.